Citation Nr: 1421899	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-38 504	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether the overpayment of disability compensation benefits in the amount of $39,510.00 was validly created.

2. Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $39,510.00.

(The issue as to whether there was clear and unmistakable error in a May 1993 rating decision that assigned a 100 percent disability rating effective April 7, 1991 for service-connected schizophrenia is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota and from a June 2010 decision by the Committee on Waivers and Compromises (COWC).  Local jurisdiction rests with the VA Regional Office (RO) in Montgomery, Alabama, from which the appeal was certified.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2010 determination, the Montgomery RO reduced the Veteran's disability compensation benefits because he was incarcerated for a felony conviction.  The Veteran disagreed with the reduction of benefits in an April 2010 written statement.  In an April 2010 letter, the DMC notified the Veteran that he had received an overpayment of disability compensation benefits in the amount of $39,510.00.  In an April 2010 written statement, the Veteran again requested that VA reconsider the reduction in benefits and also disagreed with the creation of the debt.  In the alternative, the Veteran requested a waiver of the overpayment of the debt.  In a June 2010 decision, the COWC denied the Veteran's request for a waiver of the debt, and in a July 2010 written statement, the Veteran disagreed with the June 2010 determination.  In August 2010, the RO in Milwaukee, Wisconsin issued a statement of the case (SOC) continuing the denial of a waiver of overpayment in the amount of $39,510.00, and the Veteran submitted a substantive appeal concerning this issue in September 2010.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Upon review, the Board finds that the Veteran's various written statements constitute a timely notice of disagreement (NOD) as to the validity of the debt as well as a request for a waiver of the recovery of the debt.  The record does not indicate that a SOC has been issued with respect to the issue of the valid creation of the debt.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a SOC as to whether the overpayment of disability compensation benefits in the amount of $39,510.00 was validly created.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, the Board finds that the claim of entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $39,510.00 is inextricably intertwined with the issue of the validity of the debt.  Therefore, adjudication of this issue may not go forward until the AOJ adjudicates the issue of whether the debt was validly created.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC and notify the Veteran and his representative of his appellate rights with respect to the issue of whether the overpayment of disability compensation benefits in the amount of $39,510.00 was validly created.  38 C.F.R. § 19.26 (2013).  In the notice and SOC, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).

2.  After the underlying validity of debt claim is addressed, either by granting the claim, the time to appeal running, or the Veteran perfecting an appeal with respect to the issue, return the claims file to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

